UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
STEVEN ARENA,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Steven Arena (“Arena”) to

366   days’   imprisonment   followed   by   3   years’   supervised

release. (See Dkt. Minute Entry dated 11/15/2019.) Arena is

serving his sentence in FMC Devens.

      Arena requested immediate compassionate release pursuant

to 18 U.S.C. Sections 4205(g) and 3582(c)(1)(A) on March 18,

2020 and March 19, 2020, due to the COVID-19 pandemic (the

“Motion”). He noted in his Motion that he had not exhausted

his administrative remedies within the Bureau of Prisons

(“BOP”) but argued that the Court should excuse his failure

to exhaust due to the urgency of his situation. By Order dated

March 20, 2020, the Court denied his request. (See Dkt. No.

353.)

      By letter dated April 3, 2020 (“April 3 Letter”), Arena

renewed his Motion for immediate compassionate release. He

noted that he has many “medical conditions that make him

especially at risk for contracting a severe and deadly form
of COVID-19.” (April 3 Letter at 1.) He argues that his

current sentence of a year and a day would, if he contracted

COVID-19, effectively be a death sentence.

       The Court is entirely sympathetic to the plight of Arena

and other inmates in his position. Nevertheless, the Court is

constrained to deny his request. There is simply no authority

that    permits       Arena     to     circumvent        the     administrative

exhaustion requirement. The statute -- passed as part of the

First    Step      Act     --   provides       that    courts    may     consider

compassionate release motions only “after the defendant has

fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever

is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). As the Supreme

Court    has       instructed,        “[w]here        Congress     specifically

mandates, exhaustion is required.” McCarthy v. Madigan, 503

U.S. 140, 144 (1992). Furthermore, any argument that it would

be futile for Arena to exhaust his administrative remedies is

unavailing,        given    that     the   statute      contains    an    express

futility provision: the ability to seek judicial relief if

the    BOP   has    not    acted     within    thirty    days.     18    U.S.C.   §

3582(c)(1)(A); see also Booth v. Churner, 532 U.S. 731, 741

n.6 (2001) (“[W]e will not read futility or other exceptions

                                           2
into statutory exhaustion requirements where Congress has

provided otherwise.”); see also Theodoropoulos v. I.N.S., 358

F.3d 162, 172 (2d Cir. 2004) (“[C]ourts are required to

strictly   enforce        statutory       exhaustion      requirements.”).

Although, as other courts in this District have noted, it is

not yet clear under Second Circuit law whether the exhaustion

requirement     is    jurisdictional         or       simply   a    statutory

requirement, see United States v. Monzon, No. 99-cr-157, 2020

WL   550220,   at    *2   (S.D.N.Y.       Feb.   4,   2020),   it   makes   no

difference here. The Court must deny Arena’s request.

      Counsel for Arena states that a representative from the

BOP has told him that “a decision might take months to render,

which would mean that my client would have to remain in prison

until such time.” (April 3 Letter at 1.) Not so. As discussed

above, Congress incorporated a futility provision, which

permits the Court to consider Arena’s request thirty days

after he applies for relief to the BOP. It is not clear

whether, or when, Arena made his request to the BOP, and so

the Court is thus unable to state with any certainty when it

will be able to consider his Motion. The Court therefore

encourages Arena to renew his Motion as soon as the statutory

period of thirty days has elapsed.

      Accordingly, it is hereby



                                      3
    ORDERED that the defendant’s Motion is DENIED. Defendant

may renew his request upon compliance with the terms of the

statute.

SO ORDERED.

Dated:   New York, New York
         4 April 2020




                              4
